ORDER
PER CURIAM.
Ronald Hugger (Defendant) appeals after his conviction by the Circuit Court of St. Louis County of one count of second degree drug trafficking in violation of § 195.223, RSMo 1994. He was sentenced as a persistent offender to ten years in the custody of the Department of Corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).